Citation Nr: 1105951	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for fibrous 
dysplasia of the right leg.

2.  Entitlement to service connection for onychomycosis, claimed 
as fungal infection of the feet and hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an October 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.

The issue of entitlement to service connection for fibrous 
dysplasia of the right leg is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify the 
appellant when further action is required.


FINDINGS OF FACT

1.  An unappealed June 1991 rating decision denied service 
connection for fibrous dysplasia of the right leg.

2.  The evidence associated with the claims file subsequent to 
the June 1991 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  

3.  The competent and probative evidence is in approximate 
balance as to whether the Veteran's current onychomycosis began 
in active military service.


CONCLUSIONS OF LAW

1.  The June 1991 rating decision, which denied service 
connection for fibrous dysplasia of the right leg, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302 
(2010).  

2.  The evidence received subsequent to the June 1991 rating 
decision is new and material, and the claim for service 
connection for fibrous dysplasia of the right leg is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(2010).

3.  Resolving all reasonable doubt in favor of the Veteran, 
onychomycosis was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  Given that the previously denied fibrous 
dysplasia claim is being reopened and remanded for further 
development, and the onychomycosis claim is being allowed, 
additional discussion of those procedures is unnecessary as any 
defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  New and Material Evidence to Reopen the Claim
 
In April 1977, the Veteran raised a claim of entitlement to 
service connection for a fibrous dysplasia of the right leg.  
This claim was denied in a May 1977 rating decision.  The Veteran 
did not file a timely appeal.  Consequently, the May 1977 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.

The Veteran filed a request to reopen his claim of entitlement to 
service connection for fibrous dysplasia in March 1991.  The RO 
again denied the claim in a June 1991 rating decision that became 
final, as the Veteran did not file a timely appeal.  Id.    

In April 2007, the Veteran filed another request to reopen his 
claim for service connection for fibrous dysplasia of the right 
leg.  The claim was denied in a January 2008 rating decision that 
is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO addressed the fibrous dysplasia claim on 
the merits in its January 2008 rating decision.  However, the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its merits.  
Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of 
the manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material evidence 
has been presented.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The evidence of record at the time of the last final June 1991 
rating decision denying the Veteran's claim of entitlement to 
service connection for fibrous dysplasia consisted of service 
treatment records (STRs).   

The STRs showed that, at the August 1966 Army pre-induction 
examination, the Veteran provided a history of suffering a bad 
cut on his right leg when he was 10 years old, and said that, 
subsequently, the shin bone hurt when it was hit.  In May 1968, 
he noticed a small growth and pain in the same area.  A small 
raised area was noted on the proximal third of the right tibia 
that was slightly tender.  An X-ray showed multiloculated areas 
of lucency with sclerotic margins.  The radiologist stated this 
likely represented a multiloculated cyst or non-ossifying 
fibroma.  A biopsy conducted in November 1968 showed the presence 
of fibrous dysplasia.  The Veteran was discharged later that 
month, and it was noted on his separation examination that the 
surgical wound in the right proximal tibia was healing nicely.    

Based on the above evidence, the claim was denied.  Specifically, 
the RO in June 1991 determined that there was no evidence that 
the Veteran's fibrous dysplasia was aggravated by military 
service.  

Evidence added to the record since the time of the last final 
denial in June 1991 includes private treatment records, testimony 
from the Veteran at a January 2010 hearing before a Decision 
Review Officer (DRO) and at an October 2010 Board hearing, and VA 
examination reports from October 2007, April 2009, and February 
2010.  The private treatment records show occasional edema in the 
right leg.  All threeVA examiners concluded that the fibrous 
dysplasia was not aggravated by service.  However, the Veteran 
testified in greater detail as to the nature of his childhood 
right leg injury, as well as a fall while running during active 
service. 

The evidence added to the record since the previous June 1991 
denial constitutes new and material evidence.  It addresses the 
occurrence of permanent aggravation of a pre-existing condition 
during active service, which is an unestablished fact necessary 
to substantiate the claim.  Further, it is not redundant, as 
there have been no previous records containing a description of 
the Veteran's right leg injuries during childhood and active 
service.  Finally, it does raise a reasonable possibility of 
substantiating the fibrous dysplasia claim.  Therefore, the Board 
finds that the criteria under 38 C.F.R. § 3.156(a) have been 
satisfied, and the claim is reopened.  

The Board will address the underlying issue of entitlement to 
service connection for a fibrous dysplasia of the right leg in 
the REMAND portion of this decision.

III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


B.  Facts and Analysis
 
The Veteran contends that he has onychomycosis in his toes and 
fingers that began during active service.  Specifically, he 
testified at the October 2010 Board hearing that he was stationed 
in Panama in April 1968, and developed athlete's foot in July or 
August of that year.  He had not had a problem with athlete's 
foot prior to entrance into service.  Since he was trained as a 
medic, he took care of the condition himself with powder and 
basic medication.  He continued to treat it himself, and then, 
nine months to a year after his discharge from service, the 
condition spread to his toenails, and eventually to his 
fingernails in the 1980s.  

The Veteran's STRs, including his August 1966 pre-induction 
examination report, are negative for any complaints of or 
treatment for athlete's foot or fungal infection of the nails.  
Notably, however, the Veteran checked "yes" next to "skin 
diseases" on his Report of Medical History at his November 1968 
separation examination.  However, no further explanation is 
provided on the examination report.  

Following separation from service, the Veteran testified that he 
first sought treatment for the condition with Dr. G.R.C. in 1969 
or 1970.  However, the records from those earlier dates are no 
longer available. 

A 1995 note from Dr. G.R.C. indicates the Veteran sought 
treatment for onychomycosis.  The doctor gave him a prescription 
for Diflucan.  

In May 2001, the Veteran complained of problems with his nails.  
Specifically, there was thickening, dystrophic changes, and 
disfigurement of the nails.  The nails were also discolored.  
These symptoms had been present for a number of months.  Dr. 
G.R.C. assessed onychomycosis and dermatophytosis of the nails.  

At a February 2008 visit to the doctor, it was noted that the 
Veteran's skin had changes consistent with tinea pedis and 
onychomycosis.  

In April 2008, Dr. G.R.C. wrote a letter stating that the Veteran 
had onychomycosis of the toenails and that the Veteran said it 
had been present since military discharge.   


In October 2009, the Veteran sought treatment with Dr. C.J.Y. for 
problems with his toenails.  He stated his nails were yellow and 
thickened, and he suspected that the condition had begun when he 
was stationed in Panama for seven months while in the military.  
Ever since he got out of service, his nails had begun to change 
color.  He had once tried a prescription topical nail gel, but it 
provided little relief.  He had not yet tried oral medications.  
The Veteran also complained of itchiness and dry skin between the 
toes and on the bottom of his feet.  On physical examination, the 
doctor noted dry, scaly, and peeling skin on the plantar aspect 
of the feet.  Interdigitally, there was maceration on the third 
and fourth digits, and on the first and second with dry, scaly, 
and peeling skin.  The nails were long, thickened, discolored, 
and dystrophic with subungual debris on digits one through five 
bilaterally.  The doctor assessed onychomycosis of digits one 
through five bilaterally, tinea pedis of both feet, 
hyperhidrosis/maceration of the third and fourth interspace 
bilaterally, and partial syndactyly of the second and third 
digits bilaterally.  Based on the clinical presentation, the 
doctor stated that this was an ongoing condition and had been 
ongoing for at least a year because the Veteran had severe 
onychomycosis not only on one toe, but on all of them.  The 
fingers had the same condition as well.  The doctor stated they 
would need to wait until the fungal culture came back to 
determine what species was involved before starting any 
aggressive treatment.  

The Veteran's ex-wife wrote a letter in November 2009 wherein she 
stated that she had met the Veteran shortly after his discharge 
from the military and married him in 1971.   From the beginning 
of their relationship, he complained of problems with his feet, 
speaking often of a fungal infection he had picked up while he 
was in the Army and stationed in Panama.  From time to time it 
would become exacerbated and he would go to the doctor.  
Medication would bring brief and mild relief, but did not cure 
the condition.  

His daughter also wrote a letter in November 2009 wherein she 
stated that, as far back as she could remember, the Veteran had 
received medical treatment for the fungal infection, taking 
either prescription drugs or buying over-the-counter products.  

The Veteran was afforded a VA examination in February 2010.  The 
examiner reviewed the claims file, noting the Veteran's claim 
that the fungal infection began during service while he was 
stationed in Panama, and that there was no documentation of the 
condition in the STRs.  The current symptoms included pruritus, 
and nail dystrophy, and discoloration.  He was currently taking 
oral prescription medication.  The examiner assessed 
onychomycosis and opined that it was "less likely as not" 
permanently aggravated by service-related activities during 
military service in Panama.  The basis for his opinion was that 
there is no documentation in the claims file of the Veteran 
receiving treatment or being diagnosed with onychomycosis during 
his military service.  

Having considered all the foregoing evidence, the Board finds 
that the evidence is in relative equipoise as to whether the 
Veteran's current onychomycosis is related to his active military 
service.  

The VA examiner opined that the condition was not related to 
service, based on a lack of documentation in the STRs of any 
treatment for, or complaints of, onychomycosis.  However, the 
Veteran testified at the Board hearing that, since he was trained 
as a combat medic, he treated himself and did not report to the 
clinic for the condition.  His DD Form 214 confirms that his 
military occupational specialty (MOS) was medical specialist.  

Moreover, continuity of the disorder has been established by the 
evidence.  The Veteran is competent to give evidence about what 
he experienced; for example, he is competent to discuss his 
current itchy skin, discoloration of the nails, and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit commented that competence to establish 
a diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's nail discoloration, itchy 
skin, and other symptoms are found to be capable of lay 
observation, and thus his statements constitute competent 
evidence.  Moreover, the Veteran had medical training to become a 
medical specialist in the military and thus was trained to 
identify conditions such as athlete's foot and fungal infections.  
The Board has also considered the credibility of the Veteran's 
statements and finds that the evidence supports his contentions 
of continuity of symptomatology since service.  Although the STRs 
are negative for any treatment for or complaints of 
onychomycosis, the Veteran's ex-wife and daughter wrote that they 
remembered the Veteran complaining of and treating for fungal 
infections of the feet as early as shortly after discharge from 
service, in the ex-wife's case.  Moreover, the Board finds the 
Veteran's statements that he treated himself for many years 
without seeking help from a medical professional to be credible, 
especially in light of his background as a medic.

Thus, considering the statements of the Veteran, as well as the 
competent medical evidence of record, the Board will resolve 
reasonable doubt in the Veteran's favor and grant the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, 1 Vet. 
App. at 53 (1990). 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for fibrous dysplasia of the 
right leg is reopened and, to this extent only, the appeal is 
granted.

Service connection for onychomycosis, claimed as fungal infection 
of the feet and hands, is granted.


REMAND

The Board is of the opinion that VA's duty to assist includes 
affording the Veteran another VA examination with regard to the 
fibrous dysplasia claim, under the facts and circumstances of 
this case.  

VA will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2).  

Here, although the Veteran was afforded VA examinations in 
October 2007, April 2009, and February 2010, his testimony at 
both the DRO and Board hearings brought a number of questions to 
light which require medical expertise.  

As noted above, the Veteran sustained a severe cut to the lower 
part of his right tibia when he was 10 years old.  He went to the 
doctor and had it sutured, and it left a 4-inch scar.  The 
Veteran implies that the wound affected not just the skin, but 
the bone as well, and that the wound became infected.  Once the 
wound healed, it did not bother him unless he over-exerted 
himself or when objects rubbed against his shin.  He also 
reported occasional calf numbness.  Otherwise, he was able to 
climb mountains, scale rocks, and climb trees without difficulty.  

Ten years later, the Veteran was inducted into service.  At the 
August 1966 pre-induction examination, he provided a history of 
the right leg injury, stating that he was cut badly when he was 
10 years old, and that his shin bone still hurt when it was hit.  
He was found fit for service, and no notation of any disability 
due to the right leg injury was noted.  

The Veteran testified at his Board hearing that, in April 1968, 
he noticed a raised bump on his right shin which had not been 
present prior to entrance to service, and began having shin pain 
while running.  In early May, he fell on pavement while running 
during training and hit his right shin at the raised area of the 
upper tibia.

In May 1968, the Veteran's STRs show that he reported to an aid 
station with complaints of a small growth and pain in the 
proximal third of his right tibia, the same area as the childhood 
injury.  On physical examination, a small raised area on the 
anterior medial aspect of the proximal third of the right tibia 
was noted to be slightly tender.  An X-ray showed multiloculated 
areas of lucency with sclerotic margins.  The process produced 
slight bulging of the cortex anteriorly, and extended throughout 
the medullary cavity.  The radiologist noted that this likely 
represented a benign neoplasm such as a multiloculated cyst or 
non-ossifying fibroma.  He further noted a previous fracture 
and/or infection which might have played some role in its present 
appearance, but the radiologist doubted that either or both 
(fracture or infection) could be solely responsible for the X-ray 
findings.

The X-ray findings were investigated further in October 1968.  A 
doctor noted that the Veteran had developed pain and swelling in 
the right tibial tubercle while running in April of that year.  
Currently, there was no tenderness or swelling, although he was 
symptomatic upon prolonged standing.  X-rays taken that day 
showed the same findings as in May.  

In November 1968, the Veteran was admitted to Gorgas Hospital for 
investigation of multiloculated lucency of the right proximal 
tibia.  A biopsy showed fibrous dysplasia.  The Veteran testified 
at the Board hearing that the biopsy was performed several inches 
above the scar from his childhood injury.  At separation later in 
November 1968, it was noted that the incision from the biopsy was 
healing nicely.  

In more recent years, the Veteran complains of pain and 
occasional swelling while walking.  

A January 2006 X-ray of the ankle showed some periosteal reaction 
on the medial aspect of the distal tibia, involving the 
interosseous membrane and plantar calcaneal spur.

The October 2007 VA examiner noted that the anterior surface of 
the right tibia was irregular and slightly tender on palpation.  
There was also a scar from a previous injury at the same site.  
An X-ray showed patchy areas of increased density and an area of 
decreased density in the mid-tibial diaphysis of the proximal and 
mid tibial diaphyseal regions.  It was noted that this did not 
have the appearance of a previous trauma.  However, the 
appearance was unusual, and further evaluation with MRI was 
recommended.  There was also significant cortical thickening 
anterolaterally.  The examiner opined that military service had 
not permanently aggravated the Veteran's right leg condition.  

The April 2009 VA examiner noted that the Veteran had had no 
treatment for the fibrous dysplasia since the November 1968 
biopsy.  However, he had limited his activity - namely, walking 
and standing - due to his right leg pain.  Moreover, the Veteran 
said that the numbness in his calf since childhood had been made 
worse by the 1968 biopsy.  X-rays showed atypical bone lesion 
involving the proximal to mid-tibial diaphysis on the right, 
thought possibly due to fibrous dysplasia.  It was thought that 
an MRI would be able to further characterize the lesion.  The 
examiner opined there was no evidence of any disability, 
significant injury, or aggravation of the fibrous dysplasia by 
the Veteran's military service.  Rather, it was characterized as 
a pre-existing congenital condition that had been stable since 
his discharge.  The examiner further stated that the  pain the 
Veteran had experienced while running during active service was 
temporary, and that the limited-duty physical profile which he 
was subsequently assigned had permitted his symptoms to resolve.  


The Veteran's ex-wife wrote a letter in November 2009 in which 
she stated that she had met him shortly after his military 
discharge and married him in 1971.  From the beginning of their 
relationship, the Veteran talked about problems with his right 
leg, especially if there was too much exertion or physical demand 
on his leg.  Moreover, he loved the outdoors, so the right leg 
condition had affected him greatly.  

His daughter also wrote a letter in November 2009, stating that 
since she was very little she could remember the Veteran having 
difficulty with his right leg when he was walking or doing some 
other physical activity.  It often restricted him from being able 
to participate in any vigorous activity, as the pain would begin 
to act up within a relatively short period of time.  

The Veteran was afforded another VA examination in February 2010.  
The examiner noted that fibrous dysplasia manifested itself in 
the form of pain and swelling when the Veteran was 10 years old, 
and again while he was in active service.  He noted a negative 
history of trauma to the bone, despite the Veteran's description 
of his childhood injury and the fall on pavement during service.  
There was tenderness over the anterior lower third of the right 
leg.  The examiner concluded that the Veteran's pre-existing 
fibrous dysplasia had not been aggravated by military service.  

The Veteran is competent to state that he has experienced 
increased right leg pain since active service, and, given the 
evidence above, the Board finds that VA's duty to assist includes 
affording the Veteran a VA examination to authoritatively 
determine the nature and extent of any pre-service right leg 
disability, whether any pre-existing disability was aggravated by 
service, or whether his current right leg condition had its 
origin in disability which was incurred in or is causally related 
to active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
with an orthopedist to determine the causation or 
etiology of his current right leg disorder(s).  
Any and all studies deemed necessary, including 
X-rays, should be completed.  If an MRI is not 
conducted, the examiner should explain why 
it is not necessary in light of the 
radiologists' recommendations that one be 
conducted in 2007 and 2009.  The claims file, 
including a copy of this Remand, must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that such 
review was accomplished.  The examiner should 
specifically note the history of the Veteran's 
pre-service right leg injury, as well as the in-
service fall on pavement while running.  The 
examiner should be asked to provide an opinion 
with regard to the following questions:

a.  Do the records show clear and unmistakable 
evidence (that is, a very high likelihood, 
much greater than a 50-50 degree of 
probability) that the Veteran had a right leg 
disability which pre-existed his entrance into 
military service, and, if so, what was the 
nature of such disability?  The examiner 
should specifically comment on the 2010 
VA examiner's opinion that the fibrous 
dysplasia pre-existed service as a 
congenital condition.  In addition, the 
examiner should provide an opinion as to 
whether the childhood right leg injury 
led to a condition separate and apart 
from the fibrous dysplasia, if present at 
the time, or whether it brought the 
fibrous dysplasia to the surface.  

b.  Is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) that 
any pre-service disability was aggravated by 
active service, and, if so, what was the pre-
existing baseline level of the disability 
prior to such aggravation?  In addition to 
running, the examiner should address the 
question of whether the Veteran's leg 
condition was aggravated by the biopsy 
performed in 1968.
      
i.  Note: The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.  
      
ii.  Note:  The term "aggravated" in 
this context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of symptomatology 
which resolve with return to the 
baseline level of disability.

c.  Finally is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any current right leg 
disability had its origin in a disability 
which was incurred in or is causally related 
to active service, and, if so, was such 
disability superimposed upon or separate from 
any pre-service disability?

2.  When the development requested has been 
completed, the case should again be reviewed by 
the RO on the basis of the additional evidence.  
If the benefit sought is not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


